Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 12/07/2020.
2.	Claims 1-3, 5-12, and 14-22 are pending, wherein claims 1, 7, 10, 16, 19 have been amended, and claims 21-22 are new.
Response
3.	The examiner withdraws previous 35 USC 102 and 35 USC 103 rejections (9/08/2020) due to the amendment on 12/07/2020.
Allowable subject matter
4.	Pending independent claims 1, 10, and 19 are patentable over cited prior art of Zhu et al., because this reference does not disclose a system and its associating method, comprising features:
determining a plurality of possible first vehicle path polynomials including
predicted locations, speeds and directions of a first vehicle, and further determining respective probabilities of each of the path polynomials, based on (a) identifying the first vehicle according to at least one of a type of the first vehicle or a human driver of the first vehicle and (b) a driving environment in a second vehicle;
determining a second vehicle planned path polynomial for the second vehicle based on the determined probabilities corresponding to the predicted first vehicle path polynomial; and
operate the second vehicle based on the second vehicle a planned path polynomial.

	Dependent claims 2-3, 5-9, 11-12, 14-18, and 20-22 are allowed because they incorporate above allowable limitation(s) from their parent claim.
Conclusion
5.	Claims 1-3, 5-12, and 14-22 are allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662